Citation Nr: 0115530	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-13 925	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
April 1980 rating decision in denying a total rating based on 
individual unemployability.  

2.  Whether there was clear and unmistakable error in a March 
1983 rating decision in failing to grant a total rating based 
on individual unemployability.  

3.  Whether there was clear and unmistakable error in a 
December 1983 rating decision in failing to grant a total 
rating based on individual unemployability.  

4.  Whether there was clear and unmistakable error in a May 
1984 rating decision in denying a total rating based on 
individual unemployability.  

5.  Whether there was clear and unmistakable error in an 
April 1986 rating decision in failing to grant a total rating 
based on individual unemployability. 

6.  Whether there was clear and unmistakable error in an 
April 1986 rating decision in reducing a 50 percent schedular 
rating for service-connected psychiatric disability to 30 
percent.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1967 to October 
1969. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in January 1999.  


FINDINGS OF FACT

1.  The April 1980 and May 1984 rating actions addressing and 
denying a total rating based on individual unemployability 
are final and do not contain CUE.  

2.  The March and December 1983 rating actions and the April 
1986 rating action, which did not address entitlement to a 
total rating based on individual unemployability, are final 
and do not contain CUE.  

3.  The April 1986 rating action reducing the 50 percent 
rating for service-connected psychiatric disability to 30 
percent is final and does not contain CUE.  




CONCLUSION OF LAW

1.  There was no CUE in an April 1980 rating decision in 
denying a total rating based on individual unemployability.  
38 C.F.R. § 3.105 (2000).  

2.  There was no CUE in a March 1983 rating decision in 
failing to grant a total rating based on individual 
unemployability.  38 C.F.R. § 3.105 (2000).  

3.  There was no CUE in a December 1983 rating decision in 
failing to grant a total rating based on individual 
unemployability.  38 C.F.R. § 3.105 (2000).  

4.  There was no CUE in a May 1984 rating decision in denying 
a total rating based on individual unemployability.  
38 C.F.R. § 3.105 (2000).  

5.  There was no CUE in an April 1986 rating decision in 
failing to grant a total rating based on individual 
unemployability.  38 C.F.R. § 3.105 (2000).  

6.  There was no CUE in an April 1986 rating decision in 
reducing a 50 percent schedular rating for service-connected 
psychiatric disability to 30 percent.  38 C.F.R. § 3.105 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, it is the determination of the Board that there is 
no resultant prejudice to the veteran inasmuch as the only 
issues before the Board are claims of CUE in prior rating 
actions and such claims must be adjudicated based upon the 
facts and evidence before the RO at the time of the rating 
actions in question.  Generally see Livesay v. Principi, No. 
00-51 (U.S. Vet. App. Apr. 19, 2001) (per curiam) (en banc).  
Moreover, the notice provisions of the VCAA have been met 
inasmuch as the veteran and his representative have been 
informed by the SOC of the governing law and regulations in 
this case.  

Background

Historically, an April 1970 rating action granted service 
connection for an anxiety reaction, residuals of a missile 
injury of the right scapular region, residuals of a missile 
injury of the right abdominal wall, residuals of a missile 
injury of the right thigh, and for residuals of a laparotomy 
with laceration of the liver and small perforation of the 
ascending colon.  A 10 percent disability rating was assigned 
for each.  Both service connection and these ratings were 
made effective November 1, 1969.  These resulted in a 
combined disability evaluation of 40 percent.  The veteran 
appealed the 10 percent rating assigned for anxiety, which 
was confirmed by a May 1970 rating action, and a May 1972 
Board decision denied the appeal.  

An April 1976 rating action granted a temporary total rating 
under 38 C.F.R. § 4.29 for the psychiatric disorder and a 10 
percent schedular rating was resumed effective March 1, 1976.  
A March 1977 rating action denied service connection for 
residuals of a right nephrectomy.  An April 1978 rating 
action granted an increased in the rating for the service 
connected anxiety from 10 percent to 30 percent, effective 
December 28, 1976, but denied entitlement to a permanent and 
total disability rating for pension purposes.  This resulted 
in a combined disability evaluation of 50 percent, effective 
December 28, 1976.  

A March 1979 Board decision denied service connection for 
postoperative residuals of a right nephrectomy and a rating 
in excess of 30 percent for service connected anxiety 
reaction.  

A December 1979 rating action denied an increased rating for 
the service-connected psychiatric disorder.  The veteran 
filed a Notice of Disagreement (NOD) to the December 1979 
rating action but an April 28, 1980 rating action granted an 
increased from the 30 percent rating for the service-
connected psychiatric disorder to 50 percent, effective May 
1, 1979, but recharacertized the psychiatric disorder as 
undifferentiated schizophrenia.  This resulted in a combined 
disability evaluation of 70 percent from May 1, 1979.  That 
rating action granted to a permanent and total disability 
rating for pension purposes but denied a total rating based 
on individual unemployability due to service-connected 
disabilities.  That rating action also held that there was 
clear and unmistakable error (CUE) in the December 1979 
rating action in confirming and continuing a previous rating 
and in not considering a change in diagnosis and a finding 
which demonstrated considerable impairment due to the 
service-connected psychiatric disorder.  

Rating actions of March 15, 1983 and December 13, 1983 
confirmed and continued the 50 percent rating for service-
connected schizophrenia.

An April 24, 1984 Memo from the VA Director of Compensation 
and Pension Services stated that a review of the veteran's 
records revealed that the most appropriate diagnosis was a 
generalized anxiety disorder and that the evidence left the 
diagnosis of a schizophrenic disorder very much in doubt, 
even though the veteran was receiving high doses of 
neuroleptics.  The RO was instructed to recharacterize the 
disorder as a generalized anxiety disorder for rating 
purposes and to return the veteran to the 50 percent 
evaluation in effect prior to his March 1982 hospitalization 
and reschedule him for examination in two years.  

A May 10, 1984 rating action denied a rating in excess of 50 
percent for the service-connected psychiatric disorder but 
recharacterized the disorder as a generalized anxiety 
disorder and also denied a total rating based on individual 
unemployability due to service-connected disabilities.  

In June 1985 the Board remanded the application to reopen the 
claim for service connection for residuals of a right 
nephrectomy, and that application was again denied by the RO 
in December 1985.  

An April 28, 1986 rating action reduced the 50 percent rating 
for the service-connected psychiatric disorder to 30 percent 
effective August 1, 1986, and also determined that the 
veteran was no longer entitled to a permanent and total 
disability rating for pension purposes, noting that while 
38 C.F.R. § 3.321(b)(20 had been considered and although the 
veteran met the minimum percentage requirements for pension 
until July 31, 1986, the factor of permanency was not met.  
This resulted in reducing the combined disability evaluation 
of 70 percent (which had been in effect since May 1, 1979) to 
50 percent from September 1, 1986.  

A December 1986 Board decision denied reopening of the claim 
for service connection for residuals of a right nephrectomy.  

A Notice of Disagreement (NOD) to the April 1986 rating 
reduction was received in December 1986, and a Statement of 
the Case (SOC) was issued in May 1987.  A July 1987 deferred 
rating action noted that the veteran had not perfected the 
appeal by filing a substantive appeal (and, thus, an appeal 
was never perfected from the April 1986 rating reduction).  

The veteran did perfect an appeal from an April 1989 rating 
action which confirmed and continued the 30 percent rating 
for the psychiatric disorder and, following RO hearings in 
March 1990 and April 1991, a March 3, 1992 decision of the 
Board granted a total rating based on individual 
unemployability due to service-connected disabilities.  

The Board's decision was effectuated by an August 1992 
rating action which granted an increase from the 30 percent 
rating of the service-connected psychiatric disorder to 70 
percent (resulting in an increase in the combined disability 
rating from 50 percent, which had been in effect since 
August 1, 1986, to 80 percent effective March 9, 1989) and 
granted a total rating based on individual unemployability 
and granted a permanent and total disability rating for 
pension purposes, all effective March 9, 1989.  Also, 
entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C. chapter 35 was granted effective from May 9, 
1991.  The veteran was notified of this rating action by RO 
letter of August 31, 1992.  

The veteran filed an NOD in November 1992 as to the effective 
date for the grant of a total rating based on individual 
unemployability and an SOC was issued in March 1993 but the 
VA Form 9, Substantive Appeal, was not received until June 
1994.  

The veteran was notified by RO letter of July 13, 1995 that 
his VA Form 9 had not been timely received and the veteran 
filed an NOD as to this matter later that month.  After an 
SOC was issued in August 1995 as to whether the June 1994 VA 
Form 9 was timely, the appeal as to this matter was perfected 
in a timely manner by filing of VA Form 9 in October 1995 
but, following receipt in August 1998 of a written withdrawal 
of that appeal, the Board entered a September 1998 decision 
dismissing the appeal.  

Subsequently, a January 1999 rating action denied the claims 
of CUE in the rating actions of April 1980, March and 
December 1983, May 1984, and April 1986.  

Law and Regulations

Under 38 C.F.R. § 3.105(a) (2000) prior ratings are final 
unless they contained or were the result of CUE.  The effect 
of finding CUE in a prior adjudication is to correct the 
original error, as if the error had never occurred.  In order 
for a claim of CUE to be valid, there must have been an error 
in the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In view of the standard that error must be undebatable and 
about which reasonable minds can not differ, the "benefit of 
the doubt" rule can never be applicable; an error either 
undebatably exists or there was no error within the meaning of 
38 C.F.R. § 3.105(a).  See Russell v. Principi, 3 Vet. 
App. 310, 314 (1992).  

The United States Court of Appeals for the Federal Circuit 
had held that "absent specific evidence indicating 
otherwise, all evidence contained in the record at the time 
of the RO's determination of the service connection must be 
presumed to have been reviewed by [VA], and no further proof 
of such review is needed."  Gonzales v. West, 218 F.3d 1378, 
1381 (Fed. Cir. 2000).

Analysis

It is alleged that the rating actions challenged were the 
product of CUE because the evidence on file at the time of 
those rating actions demonstrated that the veteran was 
incapable of substantially gainful employment and, thus, 
those rating actions should have granted a total rating based 
on individual unemployability due to service-connected 
disabilities.  If true, this would have the effect of the 
veteran's having been entitled to a total rating based on 
individual unemployability since, at a minimum, the date of 
those rating actions.  

As to this, the Board notes that much of the 25 page "Brief 
of Claimant" filed in January 1999 recites and addresses the 
weight of the evidence on file at the time of the challenged 
rating decisions.  

Assuming that the issue of entitlement to a total rating 
based on individual unemployability was actually and properly 
before the RO at the time of the challenged rating actions, 
to the extent that it is alleged that the evidence 
demonstrated that the veteran was incapable of substantially 
gainful employment, this is no more than an allegation as to 
how the evidence was or should have been weighed.  However, 
as noted, this is not a basis for finding CUE.  

It is also alleged that the April 1986 rating action 
contained CUE in reducing the 50 percent rating for the 
service-connected psychiatric disorder to 30 percent.  If 
true, this would have the effect of the veteran's having been 
continuously in receipt of a 50 percent rating since May 1, 
1979.  To the limited extent that it is alleged that there 
was CUE in the April 1986 rating reduction because the 
evidence did not demonstrate that the psychiatric disorder 
for a rating in excess of 30 percent, this is no more than an 
allegation as to how the evidence was or should have been 
weighed and is not a basis for finding CUE.  

April 1980 and May 1984 Rating Actions Specifically denying a 
total rating based on individual unemployability

Of the rating actions challenged as containing CUE only the 
April 1980 and May 1984 rating actions specifically 
addressed, and denied, entitlement to a total rating based on 
individual unemployability.  

The veteran initiated a timely appeal from the December 1979 
rating action which denied a rating in excess of 30 percent 
for the service-connected psychiatric disability by filing an 
NOD in January 1980.  However, the RO then granted a 50 
percent rating by the April 1980 rating action and a 
handwritten notation indicates that the award was a total 
grant of the benefit sought on appeal.  

It has been held that "on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  However, this decision in 
AB v. Brown was made in 1993, more than a decade after the 
April 1980 rating action.  Opinions of the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
that formulate a new interpretation of the law subsequent to 
an RO decision cannot be the basis of a valid CUE claim under 
38 C.F.R. § 3.105.  Berger v. Brown, 10 Vet. App. 166, 170 
(1997).  Accordingly, the April 1980 rating action did not 
contain CUE because the RO failed to further develop the 
claim by issuing an SOC.  See also VAOGCPREC 10-94 holding 
that judicial precedent does not constitute liberalizing law 
to justify a retroactive effective date under 38 U.S.C.A. 
§ 5110(g).  

Only the April 1980 and May 1984 rating actions specifically 
addressed, and denied, entitlement to a total rating based on 
individual unemployability.  The April 1980 rating action 
decision granted a 50 percent rating and resulted in a 
combined disability rating of 70 percent.  For a total rating 
on a schedular basis, under 38 C.F.R. § 4.16(a), a total 
rating is warranted when a veteran who is otherwise unable to 
engage in substantially gainful employment has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  Thus, the veteran first met the criteria under 
38 C.F.R. § 4.16(a) at the time of the April 1980 rating but 
a total rating was specifically denied at that time. 

In the "Brief of Claimant", at page 6, it is alleged that 
the April 1980 and May 1984 ratings did not explain the 
reason(s) for denying a total rating.  To the extent that 
this is an alleged basis for CUE, even if the RO did not 
discuss some of the evidence, this does not manifestly 
demonstrate that the RO did not consider all of the evidence 
on file.  Not until February 1990 were ROs required to 
include in their decisions "a summary of the evidence 
considered."  38 U.S.C. § 5104(b); see Veterans' Benefits 
Amendments of 1989, Pub. L. No. 101-237, § 115, 103 Stat. 
2062, 2066 (1989).  Hence, silence in a final RO decision 
made before February 1990 cannot be taken as showing a 
failure to consider evidence of record.  Eddy v. Brown, 9 
Vet. App. 52, 58 (1996).  

March and December 1983 and April 1986 Rating Actions not 
Addressing a Total Rating Based on Individual Unemployability

It is alleged that there was CUE in the March and December 
1983 and April 1986 Rating Actions in not addressing, and 
granting, a total rating based on individual unemployability 
because there was evidence indicating that the veteran was 
incapable of substantially gainful employment.  

In this regard, the Board notes that a claim for an increased 
rating is related to the issue of a total rating, but not 
inextricably so, and is a separate claim governed by 
different law and regulations.  This is because even if 
correctly rated at less than a 100 percent disabling, there 
are other factors which may permit a total rating to be 
assigned.  The question is whether in adjudicating the total 
rating claim, the adjudicators would have to reexamine the 
merits of the denied increased rating claim.  Kellar v. 
Brown, 6 Vet. App. 157 (1994) and Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) (citing Holland v. Brown, 6 Vet. 
App. 443 (1994), Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994), and Harris v. Derwinski, 1 Vet. App. 180 (1991)).   

April 1986 Rating Action Reducing the Psychiatric Rating

A failure to apply or misapplication of a relevant regulation 
is an appropriate subject for a claim of CUE.  Vargas-
Gonzalez v. West, 12 Vet. App. 321, 329 (1999) (citing 
VAOGCPREC 38-97).  Here, it is alleged that there was CUE in 
the April 1986 rating reduction because the RO did not cite 
or apply 38 C.F.R. § 3.344(a) and (c).  

Under the version in effect in April 1986, 38 C.F.R. 
§ 3.344(a), Examination reports indicating improvement, it is 
provided that:

Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of 
disability evaluations consistent with the laws 
and [VA] regulations governing disability 
compensation and pension.  It is essential that 
the entire record of examinations and the 
medical-industrial history be reviewed to 
ascertain whether the recent examination is full 
and complete, including all special examinations 
indicated as a result of general examination and 
the entire case history.  This applies to 
treatment of intercurrent diseases and 
exacerbations, including hospital reports, 
bedside examinations, examinations by designated 
physicians, and examinations in the absence of, 
or without taking full advantage of, laboratory 
facilities and the cooperation of specialists in 
related lines.  Examinations less full and 
complete than those on which payments were 
authorized or continued will not be used as a 
basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other 
psychotic reaction, [] psychoneurotic reaction, 
[] will not be reduced on any one examination, 
except in those instances where all the evidence 
of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  
Ratings on account of diseases which become 
comparatively symptom free (findings absent) 
after prolonged rest [] will not be reduced on 
examinations reflecting the results of bed rest.  
Moreover, though material improvement in the 
physical or mental condition is clearly reflected 
the rating agency will consider whether the 
evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life. [] Rating boards encountering 
a change of diagnosis will exercise caution in 
the determination as to whether a change in 
diagnosis represents no more than a progression 
of an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected disability.  
When the new diagnosis reflects mental deficiency 
or personality disorder only, the possibility of 
only temporary remission of a super-imposed 
psychiatric disease will be borne in mind. 

Under the version in effect in April 1986, 38 C.F.R. 
§ 3.344(c), Disabilities which are likely to improve, 
provided that:

The provisions of paragraphs (a) and (b) of this 
section apply to ratings which have continued for 
long periods at the same level (5 years or more).  
They do not apply to disabilities which have not 
become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant 
reduction in rating.  

At the time of the April 28, 1986 rating action the 50 
percent disability rating had been in effect since May 1, 
1979 and, thus, had been in effect for more than 5 years and, 
thus, the provisions of 38 C.F.R. § 3.344(a) and (c) were 
applicable.  That rating action also found, based on the 
April 1984 Memorandum from the VA Director of Compensation 
and Pension, that the diagnosis of schizophrenia was not 
supported by findings.  

The "Brief of Claimant," at pages 13 through 22, addressed 
a legal analysis which it is alleged that the RO should have 
applied in 1986.  Citing Brown v. Brown, 5 Vet. App. 413, 
419-20 (1993) it is alleged that the RO did not address 
"four specific requirements applicable to rating 
reduction."  Brown, at 419.  

The "Brief of Claimant" addresses the evidence on file 
which, it was felt, demonstrated that the March 1986 
examination rating examination was less complete and full 
that prior ratings either awarding or continuing a 50 percent 
rating and alleges that the April 1984 Memorandum should not 
have been considered by the RO in the April 1986 reduction 
since the Memorandum only addressed the diagnosis and not the 
level of severity of the psychiatric disability.  Likewise, 
it is alleged that the April 1986 reduction was based only 
one rating examination and that evidence in 1986 did not 
demonstrated sustained or material improvement under the 
ordinary conditions of life.  However, while the 1986 rating 
action did not cite other medical evidence, the entire claim 
file was for review at that time and the Board may not 
presume that the entire claim file was not considered.  This 
is particularly true in light of the fact that specific 
written reasons and bases in rating decisions were not 
required in 1986.  

Moreover, these allegations are factually driven and would 
require a reweighing of the evidence which is not permissible 
in adjudicating claims of CUE.  Lastly, the legal analysis 
set forth in Brown, Id., was not applicable in 1986 nor was 
any Court precedent applicable in 1986 inasmuch as the Court 
was not created until November 1987 and, as noted above, 
decisions of the Court are not retroactive.  

As noted above, in adjudicating claims of CUE, the doctrine 
of the favorable resolution of doubt is not applicable since 
CUE, if it exists, must exist undebatably.  


ORDER

There was no CUE in rating actions in April 1980, March 1983, 
December 1983, May 1984, and April 1986 in either not 
addressing or in not granting a total rating based on 
individual unemployability, and these claims of CUE are 
denied.  

There was no CUE in an April 1986 rating action in reducing a 
50 percent schedular rating for service-connected psychiatric 
disability to 30 percent, and this claim of CUE is denied. 



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 

